Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
During a telephone conversation conducted on 2/24/2022 with Stephen Starks, the applicant authorized the Director to charge Deposit Account No. for the fee related to an extra independent claim.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen J. Stark on 2/24/2022.
---------------------------------------------------------------------------------------------------------------------
The application has been amended as follows:
1.	(Currently  Amended)	A connection system of adjacent pipe sections comprising:
a first pipe section having a spigot end with an exterior surface;
a second pipe section having a bell end, said bell end having a slot extending a further distance from a centerline of the second pipe section than an innermost portion of a bell at the bell end;
a gasket disposed at least partially in the slot, the gasket having a gasket bore;

an insert positioned in the gasket bore; and
a flexible assist member extending through the gap connected to the insert and a stop and applying a force on the gasket through the stop located external to the gap at the bell end of the second pipe section from external to the slot, said stop imparting a tensile force biasing the gasket toward the gap.
2.	(Cancelled)	
3.	(Cancelled)
4.	(Currently Amended) The improvement of claim 1
5.	(Original) 	The improvement of claim 1 wherein the insert is located internal to the gasket.
6.	(Currently Amended)	The improvement of claim 1 wherein the gasket has [[a]] the gasket bore and the insert is positioned in the bore of the gasket.
7.	(Currently Amended) The improvement of claim 6 wherein the gasket has a slot extending from an exterior surface of the gasket to the bore.
8.	(Currently Amended) 	The improvement of claim 1 wherein the insert is imbedded in the gasket.
7 wherein the flexible assist further comprises a mesh, said mesh connected to the insert and extending through the slot of the gasket.
10.	(Original) The improvement of claim 9 wherein the mesh is a braid.
11.	(Original)	The improvement of claim 10 wherein the mesh at least substantially circumnavigates the first pipe portion.
12.	(Original)	The improvement of claim 11 wherein the pic count of the braid is between one and twenty-five.
13.	(Original)	The improvement of claim 9 wherein the mesh at least substantially circumnavigates the first pipe portion.
14.	(Cancelled)
15.	(Currently Amended)	The improvement of claim 9 wherein the mesh connects the stop to the insert.
16.	(Original)	The improvement of claim 15 wherein the mesh is a braid surrounding the insert and stop and extends through the gap.
17.	(Original)	The improvement of claim 16 wherein at least one of the insert and the stop is a cable.
18.	(Cancelled)
19.	(Cancelled)
20.	(Cancelled)
21. (New)	A connection system of adjacent pipe sections comprising:
a first pipe section having a spigot end with an exterior surface;
a second pipe section having a bell end, said bell end having a slot extending a further distance from a centerline of the second pipe section than an innermost portion of a bell at 
a gasket disposed at least partially in the slot;
wherein the spigot end of the first pipe section is received within the bell end of the second pipe section at the connection, and a gap spaces the innermost portion of the bell of the second pipe section from the exterior surface of the spigot end of the first pipe section
an insert molded into the gasket and connected to a flexible assist member extending through the gap and a portion of the gasket, said flexible assist member connected to a stop, said stop spaced by a portion of the flexible assist member from the gasket;
	wherein a force is applied to the gasket from external to the slot through the flexible assist member by the stop located external to the gap at the bell end of the second pipe section from external to the slot, said stop imparting a tensile force biasing the gasket outwardly toward the gap and downwardly along the sloped rear face toward the bell end of the second pipe section.
22. (New) A method of connecting adjacent pipe sections comprising the steps of:
providing a first pipe section having a spigot end with an exterior surface;
providing a second pipe section having a bell end, said bell end having a slot extending a further distance from a centerline of the second pipe section than an innermost portion of a bell at the bell end, and a sloped rear face extending upwardly from toward the bell end toward the slot;

inserting the spigot end of the first pipe section within the bell end of the second pipe section to form a connection, wherein a gap spaces the innermost portion of the bell of the second pipe section from the exterior surface of the spigot end of the first pipe section, with the flexible assist member passing through the gap and the stop located external to the first and second pipe sections;  and  
then applying a tensile force on the gasket through the stop from external to the slot, thereby biasing the gasket toward the gap downwardly along the sloped rear face toward the bell end of the second pipe section.
23.	(New) A method of connecting adjacent pipe sections comprising the steps of:
providing a first pipe section having a spigot end with an exterior surface;
providing a second pipe section having a bell end, said bell end having a slot extending a further distance from a centerline of the second pipe section than an innermost portion of a bell at the bell end;
locating a gasket with a gasket bore with an insert in the gasket bore and at least partially in the slot of the bell end, said insert connected by a flexible assist member connected to a stop, said flexible assist member extending away from the gasket and spacing the stop away from the gasket;

providing a clamp having a sloped surface;
clamping the clamp about the first pipe section while placing the sloped surface in contact with the stop to thereby apply a tensile force on the gasket through the stop from external to the slot and the first and second pipe sections thereby biasing the gasket in the slot toward the gap.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art of record does not disclose a connection system of adjacent pipe sections comprising: a first pipe section having a spigot end with an exterior surface, a second pipe section having a bell end, the bell end having a slot extending a further distance from a centerline of the second pipe section than an innermost portion of a bell at the bell end, a gasket disposed at least partially in the slot, the gasket having a gasket bore; wherein the spigot end of the first pipe section is received within the bell end of the second pipe section at the connection, and a gap spaces the innermost portion of the bell of the second pipe section from the exterior surface of the spigot end of the first pipe section, an insert positioned in the gasket bore; and a flexible assist member extending through the gap connected to the insert and a stop and applying a force on the gasket through the stop located external to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/VISHAL A PATEL/Primary Examiner, Art Unit 3675